Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  July 25, 2011                                                                                           Robert P. Young, Jr.,
                                                                                                                    Chief Justice

  142514                                                                                                  Michael F. Cavanagh
                                                                                                                Marilyn Kelly
                                                                                                          Stephen J. Markman
                                                                                                          Diane M. Hathaway
                                                                                                              Mary Beth Kelly
  GLIS,                                                                                                       Brian K. Zahra,
                   Plaintiff-Appellee,                                                                                   Justices

  v                                                                    SC: 142514
                                                                       COA: 293682
                                                                       Genesee CC: 06-084124-CK
  KAUL GLOVE AND MANUFACTURING
  COMPANY, d/b/a CHOCTAW-KAUL
  DISTRIBUTION COMPANY,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 16, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                              I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              July 25, 2011                       _________________________________________
           t0718                                                                  Clerk